 Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 1 of 33                    PageID #: 1



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE


MARIANA ACOSTA,                             )
KATHERINE PEREZ, and                        )
MARLENY POLANCO, individuals                )
residing in the Commonwealth                )
of Massachusetts,                           )
                                            )
                        Plaintiffs          )
                                            )
               v.                           )              Case No.
                                            )
INTER-COAST INTERNATIONAL                   )
CAREER TRAINING, INC., a                    )
California corporation previously           )
authorized to do business in the            )
State of Maine,                             )
                                            )
GEETA B. BROWN, an individual               )
residing in the State of California,        )
                                            )
              and                           )
                                            )
CHRISTOPHER S. BROWN, an                    )
Individual residing in the                  )
State of California,                        )
                                            )
                        Defendants          )



            PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs Mariana Acosta, Katherine Perez, and Marleny Polanco (“Plaintiffs”), by and

through undersigned counsel, hereby complain against Defendants as follows:

                                       INTRODUCTION

       1.     This case alleges a $90 million fraudulent scheme on the part of Defendants, who

scammed Plaintiffs (among many others) out of tuition payments for an illegitimate Maine-based

practical nursing (“LPN”) program under the fictitious name “InterCoast Career Institute” or

                                                1
 Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 2 of 33                       PageID #: 2



“InterCoast Colleges.” Similar litigation has been brought against InterCoast by individual and

proposed class action plaintiffs, although no class has been certified at this time due to pending

arbitration (see, e.g., Kourembanas et al. v. InterCoast Colleges d/b/a InterCoast Career

Institute, Case No. 2:17-cv-00331-JAW; Mason v. InterCoast Career Institute, Case No. 2:14-

cv-00377-JAW; Perez-Webber and Reynoso v. InterCoast Career Institute, Case No. 2:16-cv-

00196-JAW; and Klar v. InterCoast Career Institute, Case No. 2:17-cv-00388-JAW).

       2.      The arbitrability of the instant case is doubtful because this Complaint alleges

civil RICO violations and fraud against Geeta and Christopher Brown personally, as well as

Inter-Coast International Training, Inc., which is not the entity listed on the enrollment

agreement signed by Plaintiffs. The enrollment agreement signed by Plaintiffs refers only to

“InterCoast Career Institute,” a sham entity that was never authorized to do business in the State

of Maine.

       3.      Along with their company Inter-Coast International Training, Inc., Geeta and

Christopher Brown are the individual conspirators responsible for the scam described herein, and

the unauthorized “InterCoast” entity that carried on the fraudulent operations at issue on the

Kittery and South Portland, Maine campuses, as well as multiple locations in California.

       4.      In addition to civil RICO, Plaintiffs allege claims against Defendants for unfair

and deceptive trade practices under Maine and Massachusetts law, fraud, negligent

misrepresentation, and breach of contract.

                                         THE PARTIES

       5.      Plaintiff Mariana Acosta resides in Lawrence, Massachusetts.

       6.      Plaintiff Katherine Perez resides in Lawrence, Massachusetts.

       7.      Plaintiff Marleny Polanco resides in Methuen, Massachusetts.



                                                 2
 Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 3 of 33                        PageID #: 3



       8.        Defendants Geeta Brown and/or Christopher Brown are the President, CEO

and/or owners of Defendant Inter-Coast International Training, Inc. (hereinafter “ICIT”), a

California-based corporation that was previously authorized to do business in the State of Maine.

       9.        For years, ICIT has fraudulently conducted business under the fictitious name

“InterCoast Career Institute” or “InterCoast Colleges.” These sham InterCoast entities, which

were never authorized to do business in the State of Maine, and never listed as an assumed or

legal name for ICIT, are hereinafter collectively referred to as “ICCI.”

       10.       Defendant Geeta Brown (“Ms. Brown”) is a resident of the County of Los

Angeles and State of California.

       11.       Defendant Christopher Brown (“Mr. Brown”) is the executive director, CEO,

and/or President of ICIT and the husband of Defendant Geeta Brown.

       12.       Defendant Christopher Brown also resides in the County of Los Angeles and State

of California.

       13.       Each of the Plaintiffs enrolled in ICCI’s LPN program at Defendant’s Kittery,

Maine campus in or about April 2014 with a program start date of May 27, 2014.

                                  JURISDICTION AND VENUE

       14.       This Court has federal question subject matter jurisdiction over this case pursuant

to 28 U.S.C. § 1331 because of the civil RICO claims alleged against Defendants.

       15.       This Court has supplemental jurisdiction over the remaining claims advanced in

this Complaint pursuant to 28 U.S.C. § 1331.

       16.       In addition, this Court has jurisdiction over the matters alleged herein pursuant to

28 U.S.C. § 1332(d) because there is complete diversity of citizenship between the parties and

the amount in controversy exceeds $75,000.



                                                   3
 Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 4 of 33                        PageID #: 4



          17.   Prior to filing this Complaint, each Plaintiff entered into a tolling agreement with

Defendants, which provided for the tolling of the statute of limitations for claims brought by

each Plaintiff against Defendants arising from the fraud set forth herein, as well as the legally

invalid releases signed by Plaintiffs that are discussed below.

          18.   The above-mentioned tolling agreements were executed on August 9, 2019 and

effective through November 9, 2019, at which time each agreement was continued.

          19.   In August of 2019, Plaintiffs provided Defendants’ legal counsel notice of the

above-described cause of action, amounting to a demand for relief pursuant to the Maine Unfair

Trade Practices Act, 5 M.R.S. § 213, as well as the Massachusetts Consumer Protection Act,

Chapter 93A.

                                  FACTUAL BACKGROUND

      Geeta and Chris Brown’s Fraudulent Scheme and Lack of Corporate Formalities

          20.   In 1994, Defendant Christopher S. Brown executed and filed Articles of

Incorporation in the State of California for Inter-Coast International Training, Inc. (hereinafter

referred to as “ICIT”).

          21.   Mr. Brown listed himself as the registered agent for ICIT in the 1994 California

filing.

          22.   In 2009, ICIT sought authority to do business in the State of Maine. The

application on file with the Maine Secretary of State lists Mr. and Mrs. Brown as the two

officers/directors of ICIT.

          23.   The 2009 application for authority to do business in the State of Maine did not list

any fictitious name or d/b/a for ICIT, such as InterCoast Colleges or InterCoast Career Institute.




                                                  4
 Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 5 of 33                      PageID #: 5



       24.     From 2009 to 2015, the “home office” address for ICIT in California was a PO

Box in Granada Hills.

       25.     In 2015, ICIT filed a late annual report with the Maine Secretary of State.

       26.     In 2016, ICIT failed to file an annual report with the Maine Secretary of State and

its authorization to do business was revoked.

       27.     The fictitious or assumed names “InterCoast Colleges” or “InterCoast Career

Institute” do not appear anywhere in the Secretary of State’s corporate records for ICIT and ICIT

is no longer authorized to do business in the State of Maine.

       28.     ICIT failed to file yearly information statements with the California Secretary of

State between 1994 and 2017.

       29.     Since its founding in 1994, ICIT has operated a private, fraudulent, for-profit

postsecondary education program that purports to include degree and “certificate” programs

including the LPN program in Maine.

       30.     Aside from the LPN program in Maine, the majority of ICCI’s scam

postsecondary education programs are located in California.

       31.     On LinkedIn, Mr. Brown is listed as the CEO of ICCI.

       32.     On other documents, Mrs. Brown is listed as the CEO and/or President of ICCI.

         Defendants’ Fraudulent Scam to Churn Tuition and Pocket Federal Funds

       33.     In 2009, the Maine Board of Nursing (“BON”) partially approved ICCI’s LPN

program.

       34.     Defendants set up two campuses for its fraudulent scam LPN program: one in

Kittery, Maine and one in South Portland, Maine.




                                                5
 Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 6 of 33                       PageID #: 6



       35.     On September 1, 2010, the BON granted ICCI full approval for its scam LPN

program.

       36.     By mid-2012, the BON had received numerous complaints about ICCI’s LPN

program.

       37.     The BON investigated numerous concerns and complaints regarding ICCI’s

program and entered into a consent agreement with ICCI in March of 2013. The initial consent

agreement required ICCI to obtain candidacy status and then accreditation of the LPN program

by the National League for Nursing Accrediting Commission (“NLNAC”). The initial consent

agreement contained other reporting and oversight requirements for ICCI.

       38.     According to an amended consent agreement by and between the BON and ICCI,

Defendants were notified on March 24, 2014 that its accreditation with NLNAC had been

deferred due to the program’s non-compliance.

       39.     Defendants knew that ICCI’s scam LPN program lacked accreditation or even

candidacy for accreditation in Maine, yet they continued to advertise, recruit, and enroll students.

Defendants falsely claimed that ICCI was an accredited LPN program that surpassed the

competition and afforded a superior opportunity for career growth and job opportunities.

       40.     Acting on instruction and directives from Defendants, recruiters for ICCI

fraudulently guaranteed job placement and the quality of instruction as part of the LPN program

on the Kittery campus.

       41.     Defendants recruited Plaintiffs to attend ICCI knowing that the scam LPN

program failed to live up to their promises and failed to offer a legitimate, accredited education.

       42.     By and through the scam entity ICCI, Defendants targeted Plaintiffs as women of

color, from financially disadvantaged backgrounds, for whom English was a second language.



                                                 6
 Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 7 of 33                        PageID #: 7



       43.     Upon information and belief, Defendants instructed staff, recruiters and

representatives of ICCI to inform prospective students not to “worry” about accreditation if

students asked questions.

       44.     Defendants, by and through their fictitious entity ICCI, preyed upon women like

Plaintiffs who were more likely to seek advancement through community college programs like

the scam ICCI.

       45.     Defendants’ Maine-based LPN program was a fraudulent scheme to churn

enrollment and make money off tuition, paid for predominantly by the United States

Government, in exchange for providing essentially no educational advancement.

       46.     Defendants specifically devised a fraudulent scheme to recruit students like

Plaintiffs in Massachusetts, Rhode Island, and New Hampshire, who would be willing to travel

to Maine for an opportunity to advance their careers.

       47.     The Kittery campus of ICCI was comprised of 85% minority students, many of

whom traveled from out of state to obtain the LPN degree.

       48.     Defendants failed to provide Plaintiffs with the education, training, or facilities

that it had advertised and promised, in direct violation of Maine BON requirements.

       49.     In enrolling and profiting from students, including predominantly poor and

minority students, Defendants disregarded whether students were able to pass rigorous entrance

exams or were likely to be successful in the program. Instead, by and through the scam entity

ICCI, Defendants administered fraudulently oversimplified entrance examinations that did not

comport with students’ ability to complete coursework or pass the National Council Licensing

Examination for Practical Nurses exam (“NCLEX”).




                                                 7
 Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 8 of 33                      PageID #: 8



       50.     As part of their scam, Defendants directed staff and recruiters to administer

entrance exams to prospective students on the same day they signed up for the program. The

exam took five minutes. Even if a prospective student failed the exam, Defendants had ICCI

representatives direct them to retake the test repeatedly the same day, as many times as it took

for them to pass and enroll for the program.

       51.     Upon admission to Defendants’ scam LPN program, students were responsible for

the entire cost of the program, regardless of how many sessions they attended. The result led to

many students being dismissed from the program because they were unable to maintain the

minimum grade point average, due to poor instruction or, in many instances, the complete

absence of faculty.

       52.     Plaintiffs were not given the opportunity to visit the Kittery campus before

signing up for the LPN program at a site located in Salem, New Hampshire, where they thought

they would be taking classes.

       53.     The fraudulent scam run by Defendants at the Kittery campus was outrageously

lacking in adequate facilities, programming, or even the outward appearance of a post-secondary

education. The program was housed in a building beside a strip mall that looked like an

abandoned warehouse with disgusting, old carpet. The heat and air conditioning rarely worked.

Classes were held in large, barren rooms with long tables and no supplies. The bathrooms were

so filthy that human waste was often found not only in the toilets but on the floor. No soap was

provided, and Defendants never bothered to have the building cleaned. Books ordered and paid

for by students were not obtained for weeks after the program started. Syllabi/course work was

absent. The internet typically did not work in the building, even though Plaintiffs were charged a




                                                 8
 Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 9 of 33                      PageID #: 9



“technology fee.” Instructors rarely showed up to teach, and even when they did, they simply had

students read from books without any instruction whatsoever.

       54.     By contrast, Defendant attempted to make its South Portland campus—where less

than 5% of students were minorities—appear more legitimate.

       55.     Defendants’ discrimination against Plaintiffs and other similarly situated students

on the basis of race violated many of the Federal lending laws that Defendants were obligated to

follow while collecting millions of dollars from exploiting young, poor, minority students.

       56.     Defendants failed to make clinical experiences available to Plaintiffs and did not

prepare them to take the NCLEX.

       57.     Between 2013 and 2015, more than 80% of national NCLEX exam students

passed. By comparison, the pass rate was only 42% for ICCI students in 2015.

       58.     Knowing that the program was not accredited and that it would not be able to

meet the requirements of the consent agreement with the Maine BON or obtain accreditation,

Defendants continued to enroll students in the Maine LPN program on a quarterly basis.

Defendants made false claims about the ICCI program to make it more attractive than the

competition because there were no wait lists, the entrance exams were fraudulently easy, and

Defendants completed the financial aid paperwork for students.

       59.     Defendants, by and through representatives of the scam entity ICCI, were directly

involved in every step of the financial aid process, making it deceptively simple for students to

quickly sign loan documents.

       60.     Despite their utter failure to provide any legitimate education, Defendants

received tuition payments and loan proceeds from Plaintiffs and many others pursuant to Title IV




                                                 9
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 10 of 33                       PageID #: 10



of the Higher Education Act of 1965, including the Direct Loan Program, Stafford Loans, and

the Pell Grant Program.

       61.     Defendants “helped” Plaintiffs prepare financial aid paperwork to be submitted to

the United States Department of Education to finance the roughly $36,000 cost of the LPN

program in Maine.

       62.     Defendants’ tuition rate was significantly higher than comparable, accredited LPN

programs in New England.

       63.     Students like Plaintiffs applied for and received loans for their purportedly

accredited LPN program run by Defendants, with proceeds received directly from the United

States government.

       64.     For-profit 2-year college degree programs like those purportedly offered by

Defendants are known for historical financial abuses and fraud, causing low-income students to

incur significant student loan debt without receiving the benefit of the degree program they were

promised.

       65.     Between 2011 and 2015, Defendants received $78 million in Federal Title IV

funds pursuant to the Higher Education Act of 1965.

       66.     Upon information and belief, based on the utter lack of legitimate programming,

resources, or staffing, and the poor facilities maintained by ICCI in Maine and California, it is

likely that the majority of the $78 million received by ICCI between 2011 and 2015 went directly

into Defendants Geeta and Chris Brown’s pockets.

       67.     In an affidavit previously submitted to this Court in another case (2:17-cv-00331-

JAW), Defendant Geeta Brown admitted that she was “personally aware of the steps necessary

for a new student to obtain financial assistance from the State or Federal Government to attend



                                                 10
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 11 of 33                     PageID #: 11



the Kittery Nursing School. I have also become personally involved in many aspects of the

operation, management and supervision of InterCoast and the Kittery Nursing School, and,

therefore, possessed a very strong understanding of how financial aid is processed.” See ECF No.

23-5, PageID# 447, paragraph 8, in Case No. 2:17-cv-00331-JAW.

       68.     ICCI has extremely low ratings and reviews on the Consumer Affairs website,

some of which are copied below. In two reviews, Chris and Geeta Brown are mentioned directly

as participating in the scheme to defraud students:

       A. Original review: April 2, 2020: I completed all the online courses required for my
          Associates Degree in September of this year. I was supposed to graduate in
          November but to this day, they have been giving me the run around in regards to
          placing me in facility for my externship. In November I was told that I had to
          unenroll because I had gone past the deadline, they reassured me that it was just a
          formality and they have been giving me the same story every time I inquire about my
          externship. It’s always “We are waiting to hear from a particular site.” Every contact
          that they assured me was interested in interviewing me for either has been a site over
          40 miles from me, the other contacts never responded to my emails, or phone calls. I
          have been calling them weekly for updates. Nothing.

       B. Original review: Nov. 7, 2019: I only want to reach out in order to help save young
          lives, as my life has already been ruined by Intercoast College. Greta Brown, CEO, is
          liar and manipulator in chief. Money is all that matters to this school enterprise.
          Students, PLEASE question things if they seem suspicious. There are MANY
          lawsuits looming over them for their deceitful and fraudulent practices. Check and
          RECHECK the amount you owe your lender. The school loves to double charge, and
          innocent students end up owing about $25,000 instead of a proper $9,800 that was
          owed. Add to that the interest on such loans, and your life will be ruined. On top of it
          all, do not expect to get a job based on this education. The degree is worthless!

       C. Original review: Sept. 19, 2018: This school is a rip off. Prior to enrolling I spoke
          with Chris and informed him that I would be moving out of state within six months.
          The course I was interested in was 12 months. I asked if it would be a problem to be
          out of state. He assured me there wouldn’t be an issue and that they “have students all
          over the country”. Well now that I have moved and informed Diane she let me know
          that they are not licensed (or something like that) to teach outside of California but
          she said she would call me back after discussing with Chris who is now the VP. That
          was 2 months ago and I have yet to receive a return call.

       D. Original review: March 17, 2018: I've decided to leave this review to warn people
          about Intercoast's Online Substance Abuse program. If you're looking into this school

                                                11
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 12 of 33                   PageID #: 12



        I'd urge you to reconsider. This is why. I took this school a couple years ago. I was
        drawn in by the fact it was online, and they would help me find a job after. There
        were also other things that were promised. Well... Let me start with saying it's a
        bunch of BS. They don't help you find a practicum or a job. Also I completed all the
        school work and graduated and the school never even gave me my certification.

     E. Original review: Aug. 25, 2016: I attended in Portland Maine. Program was
        challenging and despite a lot of administrative drama I successfully completed the
        program and took the boards in Maine passing on my first try. I am now interested in
        going for my RN and no one will accept my prior learning, so I will have to start from
        the beginning! I'm already working as a nurse! I will need to redo all of those classes,
        not the mention I spent 32k for the 15 month program... Buyer beware. I was
        foolish... The other schools had wait lists of at least a year, some 3... So shame on me.
        I'm told they are in hot water with Department of Education and closed up shop in
        California. No advancement for me.

     F. Original review: March 28, 2016: I went to Intercoast in South Portland, Maine.
        Started in September 2014 but never got to finish the class because none of the people
        that worked there helped me get an externship. So now Kelly the owner or whatever
        she is saying I owe a balance of 2 grand. I can't get my transcript unless my balance is
        paid off when technically I didn't get to finish and never got me an externship. This
        school is BS. Good thing this school is closing its campus.

     G. Original review: Aug. 28, 2015: Go to a college. This was the biggest mistake of my
        life. Caused me to be depressed. The director of the campus plays favorites and is
        never available. Her door always shut. I owe 30,000 for the LPN program that I was
        forced to test into 3rd term cause I was out too long and failed me cause I couldn't
        suction a patient. When I asked what I did wrong? No explanation. You just failed.
        After calling the scholars to appeal that was denied, so Now I owe tons of money.
        Refused to give transcript. Too much Crap to list. Stay away. DON'T SAY YOU
        WERE NOT WARNED.

     H. Original review: Aug. 23, 2015: The tests were inaccurate. The new alcohol teacher is
        illegally conducting counseling from the school, and staff partying with students and
        employees. The whole federal funding is being unprofessionally used. There is no
        quality education or staff who knows what they are doing.

     I. Original review: July 21, 2015: I am currently attending ICC in Orange County CA. I
        am enrolled in the HVAC program which is held at the Annex building in Anaheim
        CA. Recently I have made attempts to address my disappointment with this school. I
        have talked with the student advisor but nothing has been done as of now. I feel
        terrible in doing so but I believe that what this school does is unethical and straight
        out wrong. Their interest is only revenue. Our campus goes without materials,
        equipment, and on occasion, Instructors!



                                              12
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 13 of 33                   PageID #: 13



     J. Original review: April 27, 2015: This was the biggest mistake of my life. Why?
        Because I wanted to go to school for substance abuse counseling and this was the
        closest school to me. It popped up out of nowhere, and I had a friend working as a
        recruit. She talked it up, and I'm sure she has no clue what was in store for me. I had 1
        instructor the whole time, who was absolutely wonderful, but my director always
        changed. I had completed my program, and I was ecstatic. When I had signed up, I
        was told there would be help with job placement. Lo and behold, 6 months after my
        graduation, which I was NEVER aware about, I didn't have a job or even help
        FINDING a job. I also never received my certificate and now I'm stuck at a job I don't
        like because this school screwed me over. Please don't make the same mistake I did.

     K. Original review: April 27, 2015: I've had the same experience with this college. If
        you fail a test, they'll change your grade to an A to make them look good for their
        ratings. I finished the school months ago. No certificate, don't even know if I actually
        graduated. They say I did. Took them 5 mins to enroll me, now that I'm done they
        could care less. Anyone want to start a class action lawsuit, and how do you go about
        it? Email me at **.

     L. Original review: March 17, 2015: Worst schools you can go to. Whole class of 30
        were taken advantage of, lied to and used. I did the Lvn program, we had 20
        instructors that weren't worth a damn. Didn't have clinical sites. The instructors, about
        5 of them advised us to sue them.

     M. Original review: Oct. 22, 2014: Intercoast is a complete joke and a scam. I started last
        November while four months pregnant. I was told I can take a maternity leave and
        come back no problem, after having my daughter I came back for one mod then was
        told they have to drop me for one mod and I can come back no problem. Well that
        wasn't the case. I called 2 weeks in advance like I was told to set up an appointment
        to sign my paper I needed to come back. The staff was completely new and no one
        knew who I was and that I was dropped. They are now trying to charge me the $6000
        for not finishing the program when they dropped me completely by themselves. I feel
        so betrayed by this company and the lies they sell to people to get money. They
        should be shut down for good instead of expanding.

     N. Original review: May 21, 2014: When I signed up, (Fairfield, Ca campus) I wasn't too
        sure what I wanted to do career wise. I had already worked two years with mentally
        disabled adults in a facility and in home setting. I originally wanted to start the LVN
        program but was talked out of it and referred to the MA program because I "didn't
        have enough experience" and I "didn't know medical terminology". They told me to
        give the MA program a try and if I was within the top 3% of the class, then they
        would automatically grant me to the top of the list for the LVN program... no waiting
        list basically. Before my 30 day trial period was up, I went to the campus president to
        tell her I wanted to transfer to LVN. Again, she looked at me like I was dumb...and
        again talked me out of it, saying "if you are the bottom 6 people of the class, you will
        be dropped and have to repay over $30,000 in loans. They don't teach you what you


                                              13
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 14 of 33                       PageID #: 14



              will need to already know. Like taking a blood pressure or medical terminology.
              Everyone in the LVN program already has much experience. You'll fall behind"

        O. Original review: Jan. 17, 2014: This school is a joke. I started the MHRT program in
           January of 2012. I took the online program. After financial aid and student loans,
           there was still a balance with the school which I was fine with. Once beginning the
           program, I basically paid 15,000 for what to me seemed like sixth grade curriculum.
           The instructors never returned calls or emails, it took weeks to get grades on
           assignments. There was one excuse after another. Your instructor was out of town,
           someone else was covering and there was always a communication mix up. If you
           complained to the upper administration, your emails never were answered and it was
           always the same story for a year that they were making administration changes.

        P. Original review: May 2, 2012: InterCoast Colleges preys on people and fill their
           heads with lies. Their main goal is convincing you to sign on the dotted line. All they
           care about is that you stay enrolled past the 6-week mark because after 6 weeks, you
           are responsible for paying the full tuition, which is just shy of $19,000. I was going to
           be a certified AOD counselor, in which I completed all my classroom studies.
           Halfway through my internship, I ran into some personal problems with my recovery.
           After taking a 30-day LOA, I decided that it would be unethical for me to finish.


        69.      Upon information and belief, Mr. and Mrs. Brown also run a scam talent

agency/entertainment company in California. Mr. and Mrs. Brown own or have owned Prestige

Talent Agency, which has been sued for harassing, violent, and abusive treatment of female

employees. Prestige Talent Agency is reviewed online to be a “scam” that takes money from

hopeful actors up front, without providing successful talent management. Prestige is also referred

to online by other entity names, which are owned by Mr. and Mrs. Brown, such as Diverse

Entertainment Group (renamed CNC Entertainment Group according to the California Secretary

of State).

        70.      Because of the consent agreement and scrutiny by the Maine BON in or around

2013-2014, Defendants began threatening to expel students from the program and changed

grades without reason or warning.




                                                 14
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 15 of 33                       PageID #: 15



       71.     Defendants also refused to make basic exam results, grades, and transcripts

available to students. Geeta Brown and other administrators acting on her behalf refused to

return phone calls from aggrieved students.

       72.     Even for students who completed ICCI’s scam LPN program, their certificates

were worthless. Students who wished to enter a registered nursing program upon graduation

were unable to do so because ICCI’s program lacked the accreditation it had specifically

promised.

       73.     As a result, students who took on significant student loan debt received nothing in

exchange, while Defendants pocketed many millions of dollars at their expense.

       74.     Defendants induced students like Plaintiffs to take on student loan debt and attend

ICCI’s fraudulent program as part of a calculated scheme for Defendants to obtain and pocket

federal Title IV funds. Defendants churned enrollment and signed up students for financial aid

knowing that the students would receive nothing in return that would advance their career.

  Defendants’ Ongoing Conspiracy to Defraud Plaintiffs and Accelerate Loan Payments

       75.     In April of 2014, Defendants enrolled Plaintiffs for the LPN program in Kittery.

This was the same month that Defendants informed the Maine BON that it had not yet achieved

accreditation or even candidacy status pursuant to the consent agreement.

       76.     Plaintiffs were enrolled for the LPN program that began on May 27, 2014 with a

projected graduation date of August 2015. Plaintiffs believed at the time of the enrollment that

the LPN program was accredited.

       77.     Each of the Plaintiffs incurred significant student loan debt to pay the

approximately $36,000 tuition for the program.




                                                 15
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 16 of 33                     PageID #: 16



       78.     On August 13, 2014, Defendants entered into an amended consent agreement with

the BON requiring ICCI to achieve candidacy status with the Accreditation Commission for

Education in Nursing (ACEN) on or before January 31, 2015.

       79.     In August of 2014, likely during the same trip to Maine that Geeta Brown took in

order to meet with the BON on August 13th, Ms. Brown met with the entire student body of

ICCI. Ms. Brown was emotional and pretended to be supportive. She reassured the students that

ICCI would obtain accreditation and everything would be ok.

       80.     After this meeting, Plaintiffs were confused and unclear about what was going on

with the program. Ms. Brown made promises about obtaining accreditation but did not clearly

explain what was happening with the BON or the school in general.

       81.     In January of 2015, the scam entity ICCI achieved candidacy status with ACEN,

meaning that the LPN program was eligible for initial accreditation by July 29, 2016 if certain

conditions were met. Upon information and belief, the information provided by Defendants to

obtain that candidacy status was false and misleading.

       82.     In May of 2015, Defendants, closed the Kittery campus of ICCI because of the

overwhelming number of complaints from students, poor facilities, and lack of faculty or

legitimate programming at that location.

       83.     On the day that Defendants announced the Kittery campus closure, Geeta Brown

returned to meet with the student body for a second time. Her attitude during this second meeting

was markedly less supportive. Ms. Brown informed students that they had two options: (1)

transfer to the South Portland campus and finish out the LPN program there, or (2) quit the

program. Ms. Brown was clear that students would be charged the full program tuition regardless

of which option they chose. Students questioned how it was possible for ICCI to charge them for



                                                16
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 17 of 33                       PageID #: 17



classes they had not taken yet, especially when many of them had to travel over 4 hours per day

to get to South Portland. Ms. Brown did not offer a solution or response. Instead, she required

the students to sign paperwork stating that they agreed to transfer to the South Portland campus.

       84.     After Defendants closed the Kittery campus of ICCI, Plaintiffs were forced to

drive an even longer distance to South Portland to attend classes. In South Portland, the racial

disparities were palpable. An administrator of the program, Doreen Hunt, commented that the

reason so many Kittery students did not pass the NCLEX exam was because “they’re always

speaking Spanish.”

       85.     Defendants extended the graduation dates for Plaintiffs and in some instances

required them to take an additional semester, at an additional cost, in order to graduate.

Throughout this timeframe, Defendants knew that the LPN program would never be accredited

and Plaintiffs’ “certificates” would be worthless.

       86.     In September of 2015, ICCI informed the Maine BON that it had decided to close

the LPN program entirely.

       87.     Meanwhile, Defendants extended graduation dates for students and failed to

inform them that the program would never achieve accreditation.

       88.     Plaintiffs’ class had their graduation date extended from August to September

2015. Plaintiffs Mariana Acosta and Marleny Polanco both graduated from Defendants scam

program in September 2015.

       89.     Defendants informed Plaintiff Katherine Perez that she would not graduate from

the program along with her class because of her grades. Ms. Perez had to write a letter to a

program administrator, followed by a letter to Defendant Geeta Brown in May of 2015,

appealing that decision. In the letters, Ms. Perez explained that the grading practices at ICCI



                                                 17
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 18 of 33                      PageID #: 18



were unclear. Ms. Perez should have had no problem graduating because her overall grade point

average was 86.90. Defendants never responded to Ms. Perez’s questions about why she needed

to repeat a semester.

       90.     Knowing that the LPN program would never achieve legitimacy, Defendants

nonetheless forced Ms. Perez to take out additional loans to repeat a semester. Ms. Perez

ultimately graduated in February of 2016.

       91.     Despite repeated requests, Defendants have not provided a copy of the student

loan documents related to the financial aid obtained by each of the Plaintiffs. However, upon

information and belief, each student loan was for a 36-month term.

       92.     Plaintiffs’ first loan payments were due approximately one month into beginning

the LPN program and the final payments were due three years later, which would be sometime in

2017 for each Plaintiff.

       93.     After Plaintiffs graduated, Defendants refused to release their transcripts and/or

certificates of completion of the nursing program unless Plaintiffs accelerated payments on their

student loans with a premature lump sum payment.

       94.     Defendants, acting by and through ICCI staff such as Kelly Michaud

(“Michaud”), made illegal demands for Plaintiffs to accelerate their note payments, in violation

of the Federal and Maine Fair Debt Collection Practices Act, as well as in breach of the student

loan documents/promissory note.

       95.     Plaintiffs repeatedly requested that Defendants release their transcripts and

certificates of completion, without which they could not sit for the NCLEX exam.




                                                18
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 19 of 33                         PageID #: 19



       96.        Defendants refused to release Plaintiffs’ transcripts and held the transcripts

hostage until Plaintiffs made lump sum payments to Defendants to pay off the balance of their

student loans.

       97.       Each of the Plaintiffs received an email demanding that they accept an offer from

Defendants, by and through their scam entity ICCI, to accelerate and settle their student loan

debt, which Plaintiffs were required to accept the same day and make an immediate, accelerated

tuition payment.

       98.       Plaintiffs involuntarily accepted the fraudulent, illegal scam by Defendants to

recoup tuition for a defunct program that failed to deliver a legitimate education. Shortly

thereafter, Defendants required Plaintiffs to come to campus and sign a release.

       99.       Two of the Plaintiffs went to campus together, but they were not allowed to be

present in the same room when meeting with Michaud, the purported campus administrator.

       100.      Because English was a second language for her, Ms. Polanco asked if she could

have her friend join in the meeting with Michaud to discuss loan repayment.

       101.      Michaud refused to let Ms. Polanco’s friend accompany her during the meeting.

Michaud presented Ms. Polanco with a release and demanded that she sign immediately if she

wanted her transcripts, which she needed to sit for the NCLEX exam.

       102.      Michaud knew that without a transcript or successfully passing the NCLEX exam,

Ms. Polanco could not work as a nurse.

       103.      Ms. Polanco asked if she could call an attorney to have the release reviewed

before she signed anything. Michaud refused to allow Plaintiff any time to consider the release

and said the offer was off the table if Ms. Polanco left the meeting without signing. Therefore,




                                                  19
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 20 of 33                        PageID #: 20



under duress, Plaintiff involuntarily signed the document on February 11, 2016 without

reviewing or understanding its terms.

        104.     Plaintiffs Mariana Acosta and Katherine Perez were similarly defrauded into

signing a release accelerating their loan payments in or around February 2016.

        105.     Plaintiffs asked for copies of the release they signed, but Defendants refused to

provide them for years.

        106.     Defendants perpetuated this scheme of defrauding other students into paying off

loans for their defunct program in order to receive school transcripts so they could sit for the

NCLEX exam. Defendants took these steps to scam more money out of students who would

never receive the benefit of their bargain. Defendants knew that ICCI would soon be out of

business in Maine and less likely to recoup their illegally obtained money if they did not

accelerate note payments.

        107.     Defendants accelerated loan payments and demanded money from student while

they were winding up the LPN program in the State of Maine. Defendants knew that, without

accreditation, Plaintiffs and their classmates would not be able to enter a registered nursing

program, and essentially the LPN “certificate” was worthless.

               Defendants’ Civil RICO Violations and Piercing the Corporate Veil

        108.     Over the past 10 years, Defendants have engaged in an ongoing pattern of

racketeering activity by and through their fictitious criminal enterprise ICIT and the sham entity

ICCI.

        109.     Defendants Geeta and Chris Brown have formed an association in fact with

Defendant ICIT, which operates through the sham, unauthorized company ICCI.




                                                  20
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 21 of 33                         PageID #: 21



       110.    Defendants’ pattern of criminal activity involves several RICO predicate acts

under 18 U.S.C. § 1961(1)(B), each of which impacted and were conducted via interstate

commerce.

       111.    Defendants committed the RICO predicate act of extortionate credit transactions

under 18 U.S.C. §§ 891-894, by threatening to harm Plaintiffs’ property (including their

finances, ability to earn a living, and credit history) and resorting to illegal/criminal means to

accomplish the fraudulent credit transactions associated with ICCI tuition, which were

undertaken solely for Defendants’ own personal, fraudulent financial gain.

       112.    Defendants committed the RICO predicate act of mail fraud under 18 U.S.C. §

1341 by developing and perpetuating a scheme to defraud students and the U.S. Government of

at least $90 million dollars between 2011 and 2017. Defendants used the mail in furtherance of

their fraudulent scheme on an ongoing, daily basis for years. Defendants’ mail fraud continued

well into 2016 when Plaintiffs finally received their transcripts from ICCI.

       113.    Defendants repeatedly committed the RICO predicate act of financial institution

fraud under 18 U.S.C. § 1344 in connection with Federal financial aid programs under Title IV,

including the Direct Loan and Pell Grant Programs, as well as Stafford Loans.

       114.    Defendants committed the RICO predicate act of money laundering under 18

U.S.C. § 1957 by knowingly retaining and laundering funds that were obtained through

defrauding students like Plaintiffs, as well as the U.S. Government.

       115.    Upon information and belief, some of the proceeds of Defendants’ illegal fraud

have been laundered through other sham business entities like Prestige Talent Agency and CNC

Entertainment, among others, in violation of 18 U.S.C. § 1957.




                                                  21
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 22 of 33                        PageID #: 22



       116.    For Plaintiff Katherine Perez, an additional RICO predicate act occurred in late

2015, when Defendants forced her to obtain an additional loan disbursement for another semester

of school that was unnecessary.

       117.    Defendants, who were debt collectors within the meaning of the Federal Debt

Collection Practices Act (15 U.S.C. § 1692(a), (“DPCA”) and the Maine Fair Debt Collection

Practices Act (32 M.R.S. § 11002(6), “MFDCPA”), committed additional RICO predicate acts

beginning in February of 2016 when they sought to illegally accelerate loan payments and

refused to provide student transcripts that would allow Plaintiffs to take the NCLEX exam.

Defendants’ RICO predicate acts in accelerating loan payments violated FDCPA and the

MFDCPA, 32 M.R.S. §§ 11012 and 11013.

       118.    For purposes of Plaintiffs’ claims, the first RICO predicate acts occurred in or

about April of 2014, continued through the time that Plaintiffs completed the fraudulent ICCI

LPN program, and well into 2016 when Defendants fraudulently withheld student transcripts in

exchange for accelerated loan payments.

       119.    Defendants attempted to collect and settle debts with Plaintiffs without providing

any loan documents, despite repeated requests continuing into 2019. Therefore, the RICO

predicate acts regarding illegal debt collection practices continue to this day for each of the

Plaintiffs, all of whom continue to pay off student loan debt for Defendants’ scam.

       120.    Defendants committed ongoing RICO predicate acts in mid-2016 when Plaintiffs

requested copies of the release/debt settlement agreement they signed, which Defendants refused

to provide.

       121.    Even if the last RICO predicate act by Defendants is considered to have occurred

when each Plaintiff involuntarily signed a release agreement accelerating the repayment of their



                                                 22
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 23 of 33                       PageID #: 23



student loans, Defendants agreed to toll the statute of limitations in this case beginning on

August 9, 2019.

       122.    There is an ongoing threat of criminal activity committed by Defendants because

ICCI continues to operate a criminal enterprise and fraudulent scheme to defraud students as well

as the U.S. government. Currently, on ICCI’s website, the following certificate programs are

offered: healthcare office specialist, medical assistant, pharmacy technician, dental assistant,

mental health rehabilitation technician, alcohol and drug counseling studies, HVAC technician,

computerized accounting, and cybersecurity specialist.

       123.    Currently, ICCI’s website also purports to offer an Associates of Applied Science

degree in “substance use disorder” and “alcohol and drug counselor.”

       124.    ICCI filed an annual report in 2017 in order to receive accreditation through

BPPE, the “Bureau for Private Postsecondary Education.”

       125.    The annual report asked ICCI to answer the following: “Has any accreditation

agency taken any final disciplinary action against this institution?” Defendants falsely answered

“no,” despite having the Maine BON shut down their LPN program. In addition, Defendants’

statement was false, fraudulent, and misleading because, upon information and belief,

Defendants have been investigated by the Accrediting Council for Continuing Education and

Training in California.

       126.    The 2017 annual report indicated that Defendants received $10,211,691.00 in

federal financial aid/Title IV funds that year alone.

       127.    The 2017 annual report indicated that Defendants received $1,042,546.00 in

veterans’ financial aid funds that year alone.




                                                 23
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 24 of 33                        PageID #: 24



         128.   The 2017 annual report indicated that Defendants received $473,259.00 in funds

from the Workforce Innovation and Opportunity Act in that year alone.

         129.   According to the annual report, none of the certificate and/or degree program

Defendants’ purported to offer in 2017 led to an occupation that required State licensing.

However, in the State of California licenses are required to become gainfully employed in many

of the fields purportedly taught by Defendants, including dental assistants, HVAC technicians,

alcohol and drug counselors, and others. Students attending Defendants’ programs get absolutely

no benefit in return for their money.

         130.   A current google earth review of the various California campuses for ICCI shows

that most of the buildings where ICCI purports to teach classes have no signage or other outward

appearance of a legitimate office, school campus, or other educational institution.

         131.   The “home office” for ICIT/ICCI is a UPS store.

         132.   Based on videos posted to ICCI’s YouTube channel, Defendants are now

targeting veterans for sham educational programs that will offer nothing in return for their

money.

         133.   Plaintiffs are still paying off Federal student loan debt for Defendants’ fraudulent,

scam entity ICCI, which is now defunct and was never accredited.

         134.   For all of the foregoing reasons, Defendants Geeta Brown and Christopher Brown

have engaged in a fraudulent, criminal enterprise through their scam postsecondary educational

institution. Based on Defendants’ fraud, as well as the fact that the Maine LPN program of ICCI

operated under a different name that was not registered or authorized to do business in the State

of Maine, a sufficient basis in law and equity exists to pierce the corporate veil and hold

Defendants personally liable for ICCI’s wrongdoing.



                                                 24
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 25 of 33                        PageID #: 25



              COUNT I – CIVIL RICO VIOLATION UNDER 18 U.S.C. § 1962(a)

       135.      Plaintiffs repeat the allegations contained in Paragraphs 1 through 134 as if fully

stated herein.

       136.      Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3), who

conducted the affairs of the criminal enterprise and fraudulent scheme described above, through

a pattern of racketeering activity in violation of 18 U.S.C. § 1962(C) (“RICO”).

       137.      As described in detail above, Defendants have, along with their scam entity

“ICCI,” engaged in repeated, related, separate, long-term instances of intentionally fraudulent,

criminal conduct in violation of RICO.

       138.      Defendants’ criminal enterprise and fraudulent scheme described above affected

interstate commerce.

       139.      Defendants’ criminal enterprise and fraudulent scheme described above was part

of a pattern of continuous, related instances of criminal behavior that amounted to racketeering

activity within the meaning of 18 U.S.C. § 1961.

       140.      Defendants’ racketeering activity involved numerous separate acts and

transactions, each constituting a crime within the meaning of RICO, that amounted to at least 2

separate criminal acts that affected multiple parties.

       141.      There is a threat of continued criminal activity on the part of the Defendants.

       142.      Plaintiffs justifiably relied on fraudulent statements made by Defendants in

furtherance of their scam, to Plaintiffs’ detriment.

       143.      Defendants have received income derived directly and/or indirectly from the

above-stated pattern of racketeering activity and used the proceeds of that income in the




                                                  25
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 26 of 33                          PageID #: 26



operation of various enterprises engaged in interstate commerce including ICIT, ICCI, and

potentially other businesses such as Prestige Entertainment.

       144.      Plaintiffs have suffered each suffered injury to their property, finances, credit

history, and careers which have been directly caused by Defendants’ racketeering activity.

       145.      Specifically, Defendants’ use of the proceeds of unlawful racketeering activity

caused ICCI’s fraudulent program to continue in existence, and the use of such funds directly

harmed Plaintiffs.

       146.      Because of Defendants’ RICO violations, Plaintiffs are each entitled to treble

damages plus attorney’s fees under 18 U.S.C. § 1964.

       WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and against

Defendants on their Civil RICO claims, award monetary damages, treble damages, attorney’s

fees and costs of suit, plus interest, and such other and further relief as this Court deems just and

appropriate.

            COUNT II – CIVIL RICO VIOLATION UNDER 18 U.S.C. § 1962(b)

       147.      Plaintiffs repeat the allegations contained in Paragraphs 1 through 146 as if fully

stated herein.

       148.      For all of the reasons set forth above, including the elements necessary to

establish a violation of the civil RICO statute alleged in Count I, Defendants have, along with

their scam entity “ICCI,” and through the above-described pattern of racketeering activity,

maintained an interest and control in the fraudulent enterprises ICIT and ICCI, which are

engaged in interstate commerce.

       149.      Plaintiffs have each suffered injury to their property, finances, credit history, and

careers which have been directly caused by Defendants’ racketeering activity.



                                                   26
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 27 of 33                          PageID #: 27



       150.      Because of Defendants’ RICO violations, Plaintiffs are each entitled to treble

damages plus attorney’s fees under 18 U.S.C. § 1964.

       WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and against

Defendants on their Civil RICO claims, award monetary damages, treble damages, attorney’s

fees and costs of suit, plus interest, and such other and further relief as this Court deems just and

appropriate.

           COUNT III – CIVIL RICO VIOLATION UNDER 18 U.S.C. § 1962(c)

       151.      Plaintiffs repeat the allegations contained in Paragraphs 1 through 150 as if fully

stated herein.

       152.      For all of the reasons set forth above, including the elements necessary to

establish a violation of the civil RICO statute alleged in Count I, Defendants have, through the

above-described pattern of racketeering activity, associated with an enterprise engaged in

activities that affect interstate commerce.

       153.      Defendants have furthermore participated in, profited from, and conducted the

affairs of the criminal/fraudulent enterprises described above.

       154.      Plaintiffs have each suffered injury to their property, finances, credit history, and

careers which have been directly caused by Defendants’ racketeering activity.

       155.      Because of Defendants’ RICO violations, Plaintiffs are each entitled to treble

damages plus attorney’s fees under 18 U.S.C. § 1964.

       WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and against

Defendants on their Civil RICO claims, award monetary damages, treble damages, attorney’s

fees and costs of suit, plus interest, and such other and further relief as this Court deems just and

appropriate.



                                                   27
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 28 of 33                          PageID #: 28



          COUNT IV – CIVIL RICO CONSPIRACY UNDER 18 U.S.C. § 1962(d)

       156.      Plaintiff repeats the allegations contained in Paragraphs 1 through 155 as if fully

stated herein.

       157.      For all of the reasons set forth above, including the elements necessary to

establish a violation of the civil RICO statute alleged in Count I, Defendants have conspired to

violate the provisions of 18 U.S.C. § 1962(a)-(c) through the above-described pattern of

racketeering activity.

       158.      Plaintiffs have each suffered injury to their property, finances, credit history, and

careers which have been directly caused by Defendants’ racketeering activity.

       159.      Because of Defendants’ RICO violations, Plaintiffs are each entitled to treble

damages plus attorney’s fees under 18 U.S.C. § 1964.

       WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and against

Defendants on their Civil RICO claims, award monetary damages, treble damages, attorney’s

fees and costs of suit, plus interest, and such other and further relief as this Court deems just and

appropriate.

     COUNT V: VIOLATION OF THE MAINE UNFAIR TRADE PRACTICES ACT
                             (5 M.R.S. § 213)

       160.      Plaintiffs repeat the allegations contained in Paragraphs 1 through 159 as if fully

stated herein.

       161.      Defendants, acting by and through their scam entity “ICCI,” are sophisticated,

for-profit business and lenders who regularly engage in for profit education and lending as their

profession and primary source of income.

       162.      Defendants’ tactics of fraudulent inducement, coercion and/or duress to obtain

tuition funds constituted an unfair trade practice in violation of 5 M.R.S.A. § 207.

                                                   28
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 29 of 33                         PageID #: 29



       163.      Defendants’ tactics of fraudulent inducement, coercion, and/or duress to obtain

the settlement agreements described above constituted an unfair trade practice in violation of 5

M.R.S.A. § 207.

       164.      The unfair or deceptive trade practice was committed in the conduct of

Defendants’ trade or commerce as for-profit business professionals and/or lenders.

       165.      The unfair or deceptive trade practice caused Plaintiff a financial loss.

       WHEREFORE, Plaintiffs respectfully request that this Honorable Court (1) enter

judgment in favor of the Plaintiffs and (2) award damages sufficiently large to compensate for

damages they have suffered as a result of Defendants’ conduct including but not limited to

damages for general and non-economic damages, economic damages, prejudgment and post

judgment interest, lost wages, punitive damages, costs of this suit, including reasonable attorney

fees and costs, injunctive relief and such further relief the Court may deem proper.

  COUNT VI: VIOLATION OF MASSACHUSETTS GENERAL LAW CHAPTER 93A

       166.      Plaintiffs repeat the allegations contained in Paragraphs 1 through 165 as if fully

stated herein.

       167.      For all of the reasons stated above, Defendants engaged in unfair methods of

competition and deceptive trade practices within the meaning of the Massachusetts Consumer

Protection Act, Mass. Gen. Laws Ann. Ch. 93A, § 2.

       168.      Defendants’ deceptive trade practices occurred within 4 years of the filing of this

lawsuit given Defendants’ conduct in withholding transcripts in exchange for illegally

accelerated loan payments, as well as withholding loan documents to this day.

       169.      The unfair or deceptive trade practice caused Plaintiffs to suffer the financial

losses discussed above.



                                                  29
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 30 of 33                         PageID #: 30



       WHEREFORE, Plaintiffs respectfully request that this Honorable Court (1) enter

judgment in favor of the Plaintiffs and (2) award damages sufficiently large to compensate for

damages they have suffered as a result of Defendants’ conduct including but not limited to

damages for general and non-economic damages, economic damages, prejudgment and post

judgment interest, lost wages, punitive damages, costs of this suit, including reasonable attorney

fees and costs, injunctive relief and such further relief the Court may deem proper.

                                      COUNT VII: FRAUD

       170.    Plaintiffs repeat the allegations contained in Paragraphs 1 through 169 of their

Complaint as if fully set forth herein.

       171.    As described above, Defendants, acting by and through their scam entity “ICCI,”

knowingly made multiple fraudulent misrepresentations to Plaintiffs to induce them to take out

student loans for a scam LPN program.

       172.    The quality of the nursing program, its accreditation, and the entire fraudulent

scheme advanced by Defendants, as well as the terms of the loans they induced Plaintiffs to take

out, were material facts relied on by Plaintiffs.

       173.    Defendants intentionally or recklessly failed to communicate accurate information

about the quality of the nursing program and the terms of the educational loans it provided.

       174.    Plaintiffs justifiably relied on Defendants’ misrepresentations regarding

the quality of the nursing program and the terms of the educational loans as true and acted upon

the misrepresentations in deciding to attend ICCI to their detriment.

       175.    In addition, Plaintiffs justifiably relied on Defendants’ fraudulent

misrepresentations regarding the need to accelerate their loan payments in order to obtain their

transcripts and take the NCLEX exam.



                                                    30
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 31 of 33                       PageID #: 31



       176.    Due to Defendant’s fraudulent inducement, the contracts between Plaintiffs and

Defendants, including any applicable arbitration provisions, must be rescinded.

       177.    Plaintiffs specifically demand the equitable remedy of rescission of the entire

contract between them and Defendants, including without limitation any provision requiring

arbitration of claims against ICCI, which is not a party to this action.

       178.    Due to Defendants’ fraudulent inducement, any contractual obligation to repay

loans was null and void at the time Defendants’ demanded accelerated repayment from Plaintiffs.

       WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and against

Defendants for fraud, and award monetary damages, attorney’s fees and costs of suit, plus

interest, and such other and further relief as this Court deems just and appropriate, including

equitable remedies such as rescission.

                   COUNT VIII: NEGLIGENT MISREPRESENTATION

       179.    Plaintiffs repeat the allegations contained in Paragraphs 1 through 178 of their

Complaint as if fully set forth herein.

       180.    Defendants, acting through their scam entity “ICCI,” had a pecuniary interest in

signing each of the Plaintiffs up for enrollment, and the resulting tuition, for ICCI’s unaccredited

LPN program.

       181.    Defendants supplied each of the Plaintiffs with false and inaccurate information

about the LPN program as well as its accreditation or even candidacy for accreditation at every

step in the relationship between the parties, as described above.

       182.    Defendants failed to exercise reasonable care about the quality of ICCI’s

programs, whether it was capable of attaining accreditation of the LPN program, and the

corporate formalities regarding who actually owned and operated ICCI.



                                                 31
Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 32 of 33                         PageID #: 32



       183.    Plaintiffs justifiably relied on Defendants’ negligent misrepresents described

above to their financial detriment.

       184.    Defendants’ negligent misrepresentations, upon which Plaintiffs’ relied to their

detriment, caused Plaintiffs to suffer financial and economic harm as discussed above.

       WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and against

Defendants for negligence and negligent misrepresentation, and award monetary damages,

attorney’s fees and costs of suit, plus interest, and such other and further relief as this Court

deems just and appropriate.

                            COUNT IX: BREACH OF CONTRACT

       185.    Plaintiffs repeat the allegations contained in Paragraphs 1 through 184 of their

Complaint as if fully set forth herein.

       186.    In 2014, 2015 and 2016, Plaintiffs entered into various agreements with

Defendants, acting by and through their scam entity or entities ICCI, in exchange for certain

promises made by Defendants regarding the quality of their nursing program.

       187.    Defendants claimed that the agreements signed by Plaintiffs were supported by

adequate consideration and a mutual intent to be bound.

       188.    In the end, Plaintiffs received no consideration for the various contracts they

entered into with Defendants.

       189.    The contracts between the parties were procured by fraud and therefore subject to

the equitable remedy of rescission. Alternatively, Defendants are liable to Plaintiffs for breach of

contract and all consequential damages resulting therefrom.




                                                  32
 Case 2:20-cv-00135-JAW Document 1 Filed 04/21/20 Page 33 of 33                       PageID #: 33



         WHEREFORE, Plaintiffs request that the Court award them damages for Defendants’

breach of contract, attorney’s fees, costs and expenses, interest, equitable and injunctive relief,

and all other relief afforded to them by law.

                                    JURY TRIAL DEMAND

         Plaintiffs Mariana Acosta, Katherine Perez, and Marleny Polanco hereby demand a jury

trial on all matters so triable under the laws and Constitution of the United States and the State of

Maine.



Dated: April 21, 2020

                                                /s/ Danielle Quinlan
                                                ____________________________
                                                Danielle Quinlan, Bar No. 5480
                                                Attorney for Plaintiff
                                                WHITE & QUINLAN, LLC
                                                62 Portland Rd., Suite 21
                                                Kennebunk, ME 04043
                                                (207) 502-7484
                                                dquinlan@whiteandquinlan.com



                                                /s/ Laura H. White
                                                ____________________________
                                                Laura H. White, Bar No. 4025
                                                Attorney for Plaintiff
                                                WHITE & QUINLAN, LLC
                                                62 Portland Rd., Suite 21
                                                Kennebunk, ME 04043
                                                (207) 502-7484
                                                lwhite@whiteandquinlan.com




                                                  33
